DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Drawings
 The drawings are objected to under 37 CFR 1.83(a) because they fail to show any of the details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
Applicant previously filed claims 1, 3-4, 6-7, 9, 11, 14, 16 and 18-20. Claims 1, 11, 16, and 19 have been amended. Accordingly, claims 1, 3-4, 6-7, 9, 11, 14, 16 and 18-20 are pending in the current application.
Response to Arguments
 Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9, 11, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vekataraman et al. (US 20140267243 A1) in view of Chehade et al. (US 20140118570 A1).
Regarding Claim 11, Vektaraman et al. teaches a processor (Figure 1, Element 106) comprising: 
an input module for obtaining at least a first frame and a second frame of image data, wherein the first frame of image data is captured at a first image sensor having a first focus configuration, and the second frame of image data is captured at a second image sensor having a second focus configuration, the first frame of image data and second frame of image data being captured at a given time (Paragraphs 89-93; Paragraphs 95-100);
a determination module for determining: a first distance of first object in the first frame of image data captured at the given time, based on the first focus configuration and a sharpness characteristic of the first object in the first frame; a second distance of second object in the second frame of image data captured at the given time, based on the second focus configuration and a sharpness characteristic of the second object in the second frame (Paragraphs 89-93; Paragraphs 95-100); and 
an analysis module for analysing the first frame of image data captured at the given time and the second frame of image data captured at the given time to determine whether the sharpness characteristic of the first object in the first frame and the sharpness characteristic of the second object in the second frame exceed a predetermined threshold (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122); 
an estimation module for estimating a distance of one or more further objects in the first frame of image data and the second frame of image data captured at the given time, based on a difference between the sharpness characteristic of the first object in the first frame of image data captured at the given time, and the sharpness characteristic of the second object in the second frame of image data captured at the given time, and a sharpness characteristic of each of the further objects in the first frame of image data captured at the given time and the second frame of image data captured at the given time (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122; clearly describes potentially handling a plurality of foreground and background objects to estimate the depth map, with at least one foreground and one background provided in the example, further object detection is inherent);
a generation module for generating a depth map based on the first distance of the first object, the second distance of the second object, and the estimated distance of the one or more further objects (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122; clearly describes potentially handling a plurality of foreground and background objects to estimate the depth map, with at least one foreground and one background provided in the example, further object detection is inherent).
However, Vektaraman et al. does not explicitly teach a first image sensor with a first focal length characteristic, and a second image sensor with a second, different, focal length characteristic.
Chehade et al., however, teaches a first image sensor with a first focal length characteristic, and a second image sensor with a second, different, focal length characteristic (Paragraph 22, “In another embodiment of the present invention, an apparatus is provided having a first image sensor with a first focal length and a first field of view, and a second image sensor with a second focal length longer than said first focal length and a second field of view substantially identical to said first field of view”).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the application to have modified the imaging as taught in Vektaraman et al. to include the first and second image sensors with separate focal lengths as in Chehade et al. above, in order to provide the ability to perceive or determine depths and reconstruct a scene in three dimensions therefrom (See Chehade et al. Paragraph 160)
Regarding Claim 14, Vektaraman et al. and Chehade et al. teach the processor of claim 11, Vektaraman et al. further teaches a normalisation module for normalising depth information based on the determined distance of the at least one object and generating the depth map based on the normalised depth information (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122).
Method claims 1, and 3 are drawn to the method of using corresponding apparatus claimed in claims 11 and 14 and are rejected for the same reasons of anticipation as used above.
Regarding Claim 4, Vektaraman et al. and Chehade et al. teach the method of claim 3, Vektaraman et al. further teaches wherein the depth information is obtained from at least one of a mono-depth convolutional neural network, a time-of-flight sensor, stereo- imaging triangulation, and structured light (Paragraphs 95-100).
Regarding Claim 6, Vektaraman et al. and Chehade et al. teach the method of claim 1, Vektaraman et al. further teaches wherein at least one of the first image sensor, or second image sensor comprises an autofocusing focus configuration, and the autofocusing focus configuration is used to determine an area of focus within a given frame of image data, and for identifying the first or the second object within the scene, based on the area of focus (Paragraph 49; Paragraph 84).
Regarding Claim 7, Vektaraman et al. and Chehade et al. teach the method of claim 1, Vektaraman et al. further teaches determining the sharpness characteristic of at least one of the first object in the first frame of image data, or the second object in the second frame of image data, the determining comprising applying at least one of a Fast Fourier Transform, and a Laplace operator to the image data, or determining a point of highest contrast in the first frame of image data or the second frame of image data (Paragraph 84; Paragraph 107; Paragraph 118; Paragraphs 120-122).
Regarding Claim 9, Vektaraman et al. and Chehade et al. teach the method of claim 1, Vektaraman et al. further teaches wherein determining the determined distance comprises combining at least the sharpness characteristic with a depth estimator (Paragraphs 101-104; Paragraphs 106-107; Paragraphs 111-122).
Claims 16 and 18 have limitations similar to those of claims 1 and 6 above, and are met by the rejection as discussed above.
Regarding Claim 19, Vektaraman et al. and Chehade et al. teach the system of claim 16, Vektaraman et al. further teaches wherein the at least one focus configuration has any of a focal length characteristic; an aperture characteristic; and a lens property (Paragraph 49; Paragraph 84; Paragraphs 89-93; Paragraphs 95-100). 
Regarding Claim 20, Vektaraman et al. and Chehade et al. teach the system of claim 16, Vektaraman et al. further teaches wherein the processor is at least one of a central processing unit; an image signal processor, a graphics processing unit, or a neural processing unit (Paragraph 8; a processor that processes images may be a central processing unit, image signal processor, or graphics processing unit; there is no patentable weight to any of these descriptions of processor that differentiates them from the processor taught by Vektaraman et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483